Citation Nr: 0726415	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  06-04 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from April 1952 to March 
1955.  He died in July 2004.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In June 2007, the appellant testified before the 
Board at the RO.  A transcript from that hearing has been 
incorporated into the claims file.

In August 2007, the undersigned granted the appellant's 
motion to advance the appeal on the Board's docket for good 
cause shown under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Following the Board hearing in June 2007, the appellant 
submitted additional evidence in support of her claim.  This 
evidence includes two private medical records dated in June 
2007 from physicians who state that the veteran's service-
connected post-traumatic stress disorder (PTSD) contributed 
to a heart attack he had months prior to his death.  His 
death certificate lists the causes of death as cardiac arrest 
and coronary artery disease.  In view of the relevance that 
this evidence has to the appellant's claim and the lack of 
written waiver on file waiving RO review of the evidence, the 
evidence must be reviewed by the RO in the first instance.  
See Disabled American Veterans v. Secretary of Veterans 
Affair, 327 F.3d 1339 (Fed. Cir. 2003). 

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.  See 38 C.F.R. § 20.1304(c) 
(2006); Bernard v. Brown, 4 Vet App 384 (1993).  

Accordingly, the case is REMANDED for the following action:

The RO should review the claims file, to 
include the evidence submitted after the 
June 2007 Board hearing, and take any 
additional development deemed appropriate, 
including requesting a VA medical opinion.  
The RO should then determine if the claim 
on appeal can be granted.  If not, the 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

